              Case:19-19126-JGR Doc#:1 Filed:10/22/19                                  Entered:10/22/19 17:15:23 Page1 of 9


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Boulder Dentistry, P.C.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1651 28th St
                                  Boulder, CO 80301
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Boulder                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case:19-19126-JGR Doc#:1 Filed:10/22/19                                      Entered:10/22/19 17:15:23 Page2 of 9
Debtor    Boulder Dentistry, P.C.                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6212

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case:19-19126-JGR Doc#:1 Filed:10/22/19                                      Entered:10/22/19 17:15:23 Page3 of 9
Debtor   Boulder Dentistry, P.C.                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case:19-19126-JGR Doc#:1 Filed:10/22/19                                    Entered:10/22/19 17:15:23 Page4 of 9
Debtor    Boulder Dentistry, P.C.                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Michael A. Bentz                                                     Michael A. Bentz
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President/Owner




18. Signature of attorney    X   /s/ Aaron A. Garber                                                       Date October 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Aaron A. Garber 36099
                                 Printed name

                                 Wadsworth Garber Warner Conrardy, P.C.
                                 Firm name

                                 2580 West Main Street
                                 Suite 200
                                 Littleton, CO 80120
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-296-1999                  Email address      agarber@wgwc-law.com

                                 36099 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case:19-19126-JGR Doc#:1 Filed:10/22/19                                           Entered:10/22/19 17:15:23 Page5 of 9


 Fill in this information to identify the case:
 Debtor name Boulder Dentistry, P.C.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bankers Healthcare                                                                                                          $0.00               Unknown                   Unknown
 Group, Inc.
 840 Main Street,
 Suite 102
 Weston, FL 33326
 Bankers Healthcare                                                                                                          $0.00               Unknown                   Unknown
 Group, Inc.
 1840 Main Street,
 Suite 102
 Weston, FL 33326
 BBVA Visa                                                                                                                                                                  $7,594.55
 PO BOX 830139
 Birmingham, AL
 35288
 Best Buy Credit                                                                                                                                                              $273.34
 Services
 PO BOX 78009
 Phoenix, AZ 85062
 Boulder County                                                                                                        $5,228.77                       $0.00                $5,228.77
 Treasurer

 Bryn Mawr                                                                                                                   $0.00               Unknown                   Unknown
 Equipment Finance
 Inc
 2 South Bryn Mawr
 Avenue
 Bryn Mawr, PA
 19010
 Burkhardt Dental                                                                                                                                                           $4,253.12
 Supply
 2502 South 78th St
 Tacoma, WA 98409
 Diana Spencer                                                   loan                                                                                                     $15,000.00
 560 S. Carr Ave
 Lafayette, CO 80026
 Farmers State Bank                                                                                                          $0.00               Unknown                   Unknown
 801 Central Ave.
 Hawarden, IA 51023

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:19-19126-JGR Doc#:1 Filed:10/22/19                                           Entered:10/22/19 17:15:23 Page6 of 9



 Debtor    Boulder Dentistry, P.C.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Citizens Bank                                             judgment               Disputed                                                                        $488,287.79
 & Trust Company
 Attn: Office,
 Director, Member
 239 Fayetteville
 Street
 Raleigh, NC 27601
 Gnathodontics, Ltd                                              dental laboratory,                                                                                       $15,232.65
 10488 West 6th                                                  crowns, bridges,
 Place                                                           etc
 Denver, CO 80215
 Independent Bank                                                                                                   $222,425.73                        $0.00            $222,425.73
 Attn: Officer,
 Director, Manager
 1300 Walnut Street
 Boulder, CO 80302
 MBNA America                                                                                                                $0.00               Unknown                   Unknown
 (Delaware)
 Attn: Office,
 Director, Manager
 2740 Airport Dr,
 Suite 300
 Columbus, OH
 43219
 Northwest                                                                                                                   $0.00               Unknown                   Unknown
 Community Bank
 Attn: Officer,
 Director, Manager
 11150 Commerce
 Drive North
 Champlin, MN 55316
 Pauline M. Whitlow                                              loan                                                                                                       $7,165.00
 8 Walton Court
 Newtown, PA 18940
 Prinsbank                                                                                                                   $0.00               Unknown                   Unknown
 Attn: Officer,
 Manager, Director
 PO Bank 38
 Prinsburg, MN
 56281
 Ronald W. Goodacre                                              loan                                                                                                     $30,000.00
 2541 Tamarack Ave
 Boulder, CO 80304
 SKY Bank Ohio                                                                                                               $0.00               Unknown                   Unknown
 Attn: Officer,
 Manager, Director
 236 S Main St
 Findlay, OH 45839
 U.S. Bank Trust NA                                                                                                          $0.00               Unknown                   Unknown
 Attn: Officer,
 Director, Manager
 16th F. 100 Wall St
 New York, NY 10005

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:19-19126-JGR Doc#:1 Filed:10/22/19                                           Entered:10/22/19 17:15:23 Page7 of 9



 Debtor    Boulder Dentistry, P.C.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 UMB Bank, N.A.                                                                                                              $0.00               Unknown                   Unknown
 Attn: Officer,
 Manager, Director
 1008 Oak St
 Kansas City, MO
 64106




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case:19-19126-JGR Doc#:1 Filed:10/22/19                                          Entered:10/22/19 17:15:23 Page8 of 9

                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      Boulder Dentistry, P.C.                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Michael Bentz                                                                        100%
 4290 Plum Court
 Boulder, CO 80301


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President/Owner of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date October 22, 2019                                                       Signature /s/ Michael A. Bentz
                                                                                            Michael A. Bentz

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case:19-19126-JGR Doc#:1 Filed:10/22/19                                    Entered:10/22/19 17:15:23 Page9 of 9




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Boulder Dentistry, P.C.                                                                     Case No.
                                                                                Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President/Owner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       October 22, 2019                                        /s/ Michael A. Bentz
                                                                     Michael A. Bentz/President/Owner
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
